Citation Nr: 0739575	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, including as secondary to residuals of a fracture of 
the right ankle.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971 and from March 1974 to May 1987.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) issued a decision in 
November 2004 denying the veteran's claim.  He appealed that 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  In December 2005, the Court 
issued an Order granting a Joint Motion for Remand.  In the 
December 2005 Order the Court vacated the November 2004 
decision of the Board and Ordered the claim be remanded for 
compliance with the instructions in the Joint Motion for 
Remand.  In May 2006, the Board remanded the claim for 
additional development.  After the claim was again returned 
to the Board, it was again remanded in December 2006 by the 
Board.  The claim has again been returned for further 
appellate consideration.  


FINDINGS OF FACT

1.  Service medical records do not include any complaints of 
any symptoms of a right knee disorder, any diagnosis of a 
right knee disorder, or any treatment for a right knee 
disorder.  

2.  Service medical record document the veteran fractured his 
right fourth metatarsal in July 1979.  

3.  In January 1986, service medical records note the veteran 
sustained a fracture of the lateral aspect of the right talus 
with a fragment depression.  

4.  There is no evidence or arthritis of the right knee 
during the initial post service year.  

5.  The first X-ray evidence of arthritis of the right knee 
appears in February 1999 X-rays of a private physician, who 
also noted a history of injury to the knee in a motor vehicle 
accident several months previously.  


CONCLUSION OF LAW

Arthritis of the right knee was not incurred or aggravated in 
active military service; and service incurrence or arthritis 
of the right knee may not be presumed; and arthritis of the 
right knee is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in July 2002 and June 2006, the RO satisfied 
VA's foregoing notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
June 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   
The veteran's claim was remanded on two occasions to ensure 
all records identified by the veteran were obtained.  His 
private medical records from Dr. S. and from West Florida 
Hospital were obtained.  Previously the RO had obtained his 
service medical and VA records of treatment.  In addition, 
the veteran was examined for VA purposes in connection with 
his claims and a medical opinion obtained.   In October 2007, 
the veteran's attorney responded to the supplemental 
statement of the case, and requested that is claim be 
expedited.  In her October 2007, she stated the veteran 
believed his case had been completely stated.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  

Factual Background:  On service enlistment examination in 
July 1967, the veteran's lower extremities were noted to be 
normal.  Service medical records do not include any 
references to the right knee.  (The Board noted that in 
January 1971 the veteran complained of left knee pain and X-
rays revealed a large bone fragment secondary to old Osgood 
Schlatter.  In April 1977, the veteran complained of injuring 
the left knee.  A reenlistment examination in December 1983 
noted Osgood Schlatters of the left knee.)

Service medical records document the veteran suffered trauma 
to the right foot and ankle in October 1978.  X-rays revealed 
a comminuted fracture of the right fourth metatarsal.  A 
short leg cast was applied.  

January 1987 service medical records note the veteran 
sustained a right ankle fracture of the lateral aspect of the 
talus.  Surgery for open reduction internal fixation to 
repair the fracture was performed.  A complete review of 
these medical records relating to the January 1987 incident 
does not show any complaint by the veteran of a right knee 
injury or pain.  

A review of all of the veteran's service medical records does 
not reveal any complaints of right knee problems, any injury 
to the right knee or any diagnosis regarding the right knee 
during the veteran's military service.

After his separation from service, the veteran filed a claim 
for service connection for multiple injuries that occurred in 
service, including the 1987 right ankle fracture.  In July 
1987, a VA examination of the veteran was conducted.  The 
examiner noted in his narrative history that the veteran 
sustained a fracture of the right ankle in 1987 that required 
internal fixation, and that he continued to complain of pain 
and stiffness in the ankle with prolonged standing, walking 
or climbing of stairs.  In his objective findings, the 
examiner noted that examination of the ankle revealed a well 
healed surgical scar over the lateral aspect of the right 
ankle with minimal residual non-pitting swelling present 
about the ankle.  It was also noted the veteran exhibited a 
normal gait but marked weakness with walking on his toes.  He 
walked on his heels without difficulty.  The diagnosis was 
status post fracture with internal fixation of the right 
ankle with mild residual pain and stiffness.  The veteran did 
not complain of any right knee symptoms to the examiner or 
note any on the examination sheet.  

A second VA examination report of May 1991 also includes no 
complaints of right knee pain.  Service connection for 
residuals of a right ankle fracture was granted in a 1991 
rating decision.  

In conjunction with his current claim for service connection 
of right knee disorder, the veteran submitted a May 2002 
letter from his private orthopedic surgeon, Dr. W. R. H.  It 
reads as follows:

I certify that I have evaluated (the 
veteran) for complaints related to his 
right knee.  (The veteran) gives a 
history of severe ankle injury in 1987 
while he was still on active duty in the 
Navy.  He was treated with open reduction 
internal fixation.  He was treated with 
cast immobilization above the knee.  He 
was not told that he had any knee injury, 
however, he has severe degenerative 
arthritis and his x-rays of the knee are 
compatible with an old tibial plateau 
fracture which I believe would be related 
to his service connected injury of 1987.  
(The veteran) in my opinion should be re-
evaluated for these complaints with 
respect to his service connected 
impairments.  

In August 2002, a VA examination was conducted and a medical 
opinion was requested.  The VA examiner reviewed the service 
medical records, interviewed the veteran and conducted an 
examination.  X-rays of the right knee revealed advanced 
arthritic changes with evidence of old trauma to the right 
proximal tibial plateau.  

The VA examiner offered the following opinion:



I find no basis for stating that the 
right knee condition is secondary to his 
right ankle condition.  I would agree 
based on my clinical findings with the 
private orthopedist, who stated that his 
right knee condition is likely due to 
prior trauma, however, it is impossible 
to say when that trauma may have 
occurred.  It is certainly just as 
possible that there is a separate 
unrecorded traumatic episode of the knee.  
With the amount of instability that the 
knee demonstrates it must have been a 
significant event and produced symptoms 
at the time of injury.  Clearly, there 
were no coexisting symptoms of the right 
knee reported at the time of the right 
ankle injury, nor was the right knee 
specifically treated during that time 
frame.  Therefore my medical opinion is 
that it is unlikely that his right knee 
condition is service connected and 
specifically not secondary to his right 
ankle condition.  

VA outpatient treatment records dated from 2002 through 2005 
include August 2002 X-rays of the right knee.  The impression 
of the VA radiologist was that the veteran's right  knee X-
rays showed advanced degenerative changes in the medial 
compartment of the right knee.  Fragmentation of the left 
anterior tibial epiphysis could reflect old injury or 
possibly developmental changes.  

December 2005 records from West Florida Hospital reveal the 
veteran had twisted his knee the previous evening.  The 
veteran stated he had a history of chronic knee problems and 
that it popped out about once a year.  He stated his problems 
had started after his surgery on his right ankle.  

In September 2007, VA received copies of the veteran's 
records of treatment from Dr. S.  They included a February 
1999 record of treatment for complaints of several weeks of 
right knee discomfort.  The veteran reported a prior history 
of a mild contusion and laceration to the knee that had 
occurred several months previously in a motor vehicle 
accident.  He also had a possible injury several years ago.  
He had been ambulating without significant difficulties and 
reported increased discomfort intermittently.  He had some 
occasional feeling of swelling and mild instability.  
Examination of the right knee revealed full range of motion.  
Some mild tenderness in the medial joint line.  There was no 
effusion.  Lachman's and McMurray's testing were negative.  
There was no valgus or varus instability.  X-rays revealed 
some diffuse mild degenerative changes.  The assessment was 
bursitis and osteoarthritis.  In March 1999 the veteran was 
again seen and reported improvement in his discomfort in the 
right knee.  The report noted that the February 1999 X-rays 
revealed moderate to advanced three compartment 
osteoarthritis, especially medially.  Chondrocalcinosis was 
also noted.  

Analysis.  The veteran contends first that he sustained a 
right knee injury in service in June 1987 on the same 
occasion when he fell and sustained a fracture of the right 
ankle.  In the alternative, he has asserted his right knee 
arthritis was caused by his service connected residuals of 
his fracture of the right ankle.  The Board also has 
considered whether presumptive service connection for 
arthritis is supported by the evidence of record.  

The Board has carefully reviewed the service records and 
found no contemporaneous record of any symptoms of a right 
knee disorder in service or for many years thereafter.  This 
is particularly noteworthy since the records of treatment in 
service subsequent to the January 1987 fall, extend through 
May of 1987 and include numerous follow up visits for 
treatment of the fracture of the right ankle.  The first 
medical diagnosis of any disorder of the right ankle appears 
in February 1999 private medical records.  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

While there is no documentation of any right knee injury in 
service, based on the severity of the veteran's fall in 
January 1987, the Board considered whether an injury may have 
occurred which was undocumented.  The competent medical 
evidence which addresses this question consists of the 
medical opinions set out above.  

The Board has carefully weighed the statement of the 
veteran's private orthopedist and found it of little 
probative value.  The private orthopedist explicitly stated 
he had based his opinion on history given to him by the 
veteran.  He did not indicate he had reviewed the service 
medical records or had access to the veteran's medical 
history since service.  There is nothing in his statement 
which indicates he was aware of the treatment records from 
Dr. S. set out above.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  In Swann v. Brown, 5 Vet. App. 229, 233 (1993) the 
Court generally observed that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described.  Further the 
Court in Reonal v. Brown, 5 Vet. App. 458, 461 (1993) held 
that the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a 
claimant.   

The VA examiner in August 2002 reviewed the service medical 
records, took the veteran's history and examined the veteran.  
His conclusion that the type of injury which would give rise 
to the current right knee clinical findings would cause 
"significant" symptoms supports the conclusion that the 
absence of any right knee complaints in service or for many 
years thereafter is clearly indicative that no injury to the 
right knee occurred in service.  The Board has placed great 
weight on the opinion expressed by the VA examiner in August 
2002.  It is consistent with the clinical records and with 
the subsequently obtained records from Dr. S. which document 
not one but two post service injuries to the right knee.  

The Board has concluded the preponderance of the evidence is 
against the veteran's contention he injured his right knee in 
service.  

The Board next considers whether there was evidence of 
arthritis of the right knee during the initial post service 
year.  The veteran was separated from the service for the 
last time in May 1987.  The first evidence of arthritis of 
the right knee appears in February 1999 private X-ray 
reports.  That is almost twelve years after the veteran's 
separation from the service.  The Board has concluded there 
is no basis in the record for granting service connection on 
a presumptive basis for arthritis of the right knee.  
38 C.F.R. §§ 3.307, 3.309 (2007).  

Finally, the Board considers whether there is evidence to 
support the veteran's arthritis of the right knee was caused 
by his service connected residuals of a fracture of the right 
ankle.  

In reviewing the letter from Dr. W. R. H. set out above, the 
Board noted he stated the X-rays were compatible with old 
tibial plateau fracture related to the injury in 1987.  It 
appears to the Board that he concluded there was a fracture 
of the tibial plateau which occurred at the same time as the 
ankle fracture.  A careful reading of that sentence does not 
indicate any intent to infer that the residuals of the 
fracture of the right ankle caused the later development of 
arthritis.  

The only competent medical evidence which addresses whether 
the arthritis of the right knee was caused by the service 
connected right ankle disorder is the opinion of the VA 
examiner in August 2002, which "specifically' states the 
right knee disorder is not secondary to the service connected 
right ankle disorder.  

The Board has considered the veteran's contentions that his 
right ankle disorder is due to or caused by his service 
connected right ankle disorder.  While the veteran is 
certainly competent to report his symptoms, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, the records obtained from Dr. S. document not, one 
but appear to indicate the veteran sustained two post service 
injuries to the right knee.  The Board has also noted that 
the veteran did not report any history of a right knee 
disorder in service to Dr. S. in 1999.  It is not until 2002 
and notably again in 2005 that such a history appears in the 
medical records.  The history in 2002 appears in conjunction 
with his claim for service connection and again in 2005 while 
the veteran is pursuing service connection for a right knee 
disorder.  The Board may consider in weighing of the evidence 
that the claimants interest in the outcome may affect the 
credibility of his statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  

The Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
arthritis of the right knee.  


ORDER

Service connection for arthritis of the right knee is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


